Citation Nr: 0414917	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  03-31 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1968 to 
December 1970.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision in 
which the RO denied service connection for PTSD.  The veteran 
filed a notice of disagreement (NOD) in September 2003.  A 
statement of the case (SOC) was issued in October 2003, and 
the veteran filed a substantive appeal later that month.  

For the reasons expressed below, the claim on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

Service connection for PTSD requires (1) medical evidence 
indicating a current diagnosis of PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  See 38 C.F.R. 3.304(f) (2003).  

A February 2003 treatment record from a VA psychiatrist at 
the Greenville Community Based Outpatient Clinic (CBOC) in 
Greenville, South Carolina documents that the veteran has 
been assessed as having PTSD.  Medical records from the 
veteran's private treating psychologist from October 2002 to 
July 2003, and an October 2002 notarized statement from 
another private psychologist who has treated the veteran, 
also document a diagnosis of PTSD.  However, further RO 
action is needed to ascertain whether there is credible 
supporting evidence that (a) claimed in-service stressor(s) 
occurred, and, if so, whether there is a medical link between 
any corroborated stressor(s) and the veteran's current 
symptoms.  

Of the in-service stressful events claimed by the veteran, 
one incident that appears to be verifiable occurred on the 
night of May 27, 1970 at the Veghel Fire Support Base in 
Vietnam, when an enemy mortar attack caused an explosion at 
an ammunition dump located approximately 65 yards from where 
the veteran was standing.  The veteran further alleges that 
he witnessed the death of three servicemen due to this 
attack, and has provided the names and unit designations of 
these individuals.  The veteran's claimed stressful 
experiences in relation to this incident thus include the 
mortar attack, and witnessing the deaths of three servicemen.

The RO should make further attempts to corroborate the 
specific claimed experiences of the mortar attack and the 
resulting deaths of servicemen through obtaining unit history 
and operational reports for the unit(s) with which the 
veteran served.  The RO is reminded, however, that requiring 
corroboration of every detail, including the veteran's 
personal participation, defines "corroboration" far too 
narrowly.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  
The records need only imply the veteran's participation 
(e.g., to not controvert the veteran's assertion that he was 
present when the events the records establish that his unit 
experienced occurred).  See Pentecost v. Principi, 16 Vet. 
App. 124, 128-129 (2002). 

If the occurrence of any of the claimed in-service stressful 
experiences is corroborated, then the RO should schedule the 
veteran for a VA examination for the purposes of determining 
whether the corroborated in-service event(s) is/are 
sufficient to support a diagnosis of PTSD, before the claim 
for service connection of PTSD is considered on the merits.  
The veteran is herein advised that, in keeping with VA's duty 
to assist, the purpose of any examination requested pursuant 
to this remand is to obtain information or evidence that may 
be dispositive of the appeal.  See Connolly v. Derwinski, 1 
Vet. App. 566, 569 (1991).  Hence, failure to report to any 
such scheduled examination, without good cause, may well 
result in a denial of the claim.  See 38 C.F.R. § 3.655 
(2003).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  If the veteran fails to 
report to the scheduled examination, the RO should obtain and 
associate with the claims file copy(ies) of the notice(s) of 
the examination sent to him by the pertinent VA medical 
facility at which the examination is to take place.   

The record also reflects that specific additional development 
of the claim on appeal is warranted.  The RO should obtain 
outstanding records in connection with Social Security 
Administration (SSA) benefits that the veteran is receiving.  
The veteran in his September 2003 NOD stated that he is 
receiving SSA disability benefits for PTSD, and attached a 
copy of a letter from SSA documenting his award for 
disability benefits for affective and anxiety related 
disorders.  When VA is put on notice of the existence of SSA 
records, as here, VA must seek to obtain those records before 
proceeding with the appeal.  See Lind v. Principi, 3 Vet. 
App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  As such, all relevant SSA records (to include the 
decision and all supporting medical records) should be 
obtained and associated with the claims file.  In requesting 
SSA records, the RO must follow the procedures of 38 C.F.R. 
§ 3.159(c) (2003) as regards requests for records from 
Federal facilities.

Further, it is imperative that the RO obtain and associate 
with the claims file all outstanding VA medical records.  The 
claims file currently includes records from the VA Medical 
Center (VAMC) in Columbia, South Carolina and the Greenville 
CBOC dated from December 2001 to September 2002.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain all outstanding 
pertinent medical records from the Columbia VAMC and the 
Greenville CBOC since September 2002, following the 
procedures prescribed in 38 C.F.R. § 3.159(c)(2) (2003) as 
regards requesting records from Federal facilities.  

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal.  
The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  The RO's letter should also invite the 
veteran to submit all evidence in his possession.  After 
providing the appropriate notice, the RO should attempt to 
obtain any additional evidence for which the veteran provides 
sufficient information, and, if needed, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2003).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO should obtain from the SSA the 
records pertinent to the claim filed by 
the veteran for SSA disability benefits as 
well as the medical records relied upon 
concerning that claim.  The RO must follow 
the procedures set forth in 38 C.F.R. 
§ 3.159(c) (2003) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.

2.	The RO should obtain all outstanding 
pertinent records of evaluation and/or 
treatment of the veteran's claimed PTSD 
from the Columbia VAMC and the Greenville 
CBOC since September 2002.  The RO must 
follow the procedures set forth in 
38 C.F.R. § 3.159(c) (2003) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.  

3.	The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  The RO's letter 
should clearly explain to the veteran that 
he has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

4.	If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify him and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

5.	The RO should undertake necessary 
action to attempt to verify the veteran's 
alleged stressful experience(s) 
independently.  The RO should specifically 
request that the United States Armed 
Services Center for Research of Unit 
Records (the Unit Records Center) provide 
a copy of the unit history reports and 
operational reports for the unit(s) with 
which the veteran served.  The RO should 
forward to this contacted entity all 
supporting evidence.  Any additional 
action necessary for independent 
verification of the reported stressor(s), 
to include follow-up action requested by 
the contacted entity, should be 
accomplished.  If the search for 
corroborating records leads to negative 
results, the RO should notify the veteran 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.  

6.	After associating with the claims file 
all available records and/or responses 
received pursuant to the above-requested 
development (paragraph 5), the RO should 
prepare a report detailing the nature of 
any specific in-service stressful 
experience(s) deemed established by the 
record.  This report is then to be added 
to the veteran's claims file.  If no 
claimed in-service stressful experience(s) 
is/are verified, then the RO should so 
state in its report, skip the development 
requested in paragraphs 7 and 8, below, 
then proceed with paragraph 9.   

7.	If evidence corroborating the 
occurrence of the aforementioned claimed 
in-service stressful experiences is 
received, the RO should schedule the 
veteran for an examination by a VA 
psychiatrist.  The veteran's entire claims 
file, to include a complete copy of this 
REMAND, must be provided to the physician 
designated to examine the veteran, and the 
examination report should reflect 
consideration of the veteran's documented 
medical history and assertions.  In 
rendering a determination as to whether 
the diagnostic criteria for PTSD are met, 
the examiner is instructed that only a 
specifically corroborated in-service 
stressful event(s) may be considered for 
the purpose of determining whether 
exposure to such in-service event has 
resulted in PTSD.  If a diagnosis of PTSD 
is deemed appropriate, the examiner must 
identify the specific stressor(s) 
underlying the diagnosis, and should 
comment upon the link between the current 
symptomatology and the veteran's verified 
stressor(s).  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

8.	If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

9.	To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

10.	 The RO must also review the claims 
file to ensure that any additional 
notification and/or development required 
by the VCAA has been accomplished.  

11.	 After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for service 
connection for PTSD in light of all 
pertinent evidence and legal authority.  

12.	 If the benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate supplemental SOC (to include 
clear reasons and bases for all 
determinations) and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



